                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

JEFFREY PATROIL SONGER,                            )
                                                   )
                   Plaintiff,                      )      Case No. 7:18CV00491
                                                   )
v.                                                 )           OPINION
                                                   )
                                                   )      By: James P. Jones
BILLY OVERTON, ET AL.,                             )      United States District Judge
                                                   )
                   Defendants.                     )

      Jeffrey Patroil Songer, Pro Se Plaintiff.

      The plaintiff, Jeffrey Patroil Songer, a Virginia inmate proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983. Songer alleges that as

part of a conspiracy among public officials in Franklin County, Virginia, Songer

was unlawfully banned from the county as part of his sentence for a drug

trafficking conviction. Songer has applied to proceed in forma pauperis in this

action, pursuant to 28 U.S.C. § 1915(b), and I will grant that application. 1 Upon

review of the complaint, however, I conclude that the action must be summarily

dismissed.




      1
           I note that a prisoner litigant who is granted in forma pauperis under § 1915
must still pay the full filing fee for the case, but may do so through installment payments
from his inmate trust account. 28 U.S.C. § 1915(b).
      According to Songer’s allegations and state court records online, he was

convicted    in   the   Franklin    County       Circuit   Court     for   manufacturing

methamphetamine, third offense. On August 27, 2018, that court sentenced Songer

to twenty years in prison, with sixteen years and one month of that term suspended.

The sentence also includes supervised probation.           At sentencing, Songer was

banned from entering Franklin County for the length of his sentence.2

      In his § 1983 Complaint, Songer sues a Franklin County prosecutor, several

law enforcement officials of the Franklin County Sheriff’s Department, and the

superintendant of the Western Virginia Regional Jail.              He alleges that these

officials are corrupt and describes, in conclusory terms, several past incidents and

elections that did not involve Songer in any way. Ultimately, Songer alleges that

all of these defendants conspired to deprive him of a list of federal constitutional

and statutory rights by banning him from his home county. As relief, Songer seeks



      2
          Songer does not provide documentation showing the particular components of
his sentence and the conditions of early release. According to a local newspaper article,
however, sixteen years and one month of Songer’s sentence was “suspended, provided he
stays on ‘good behavior’ after he serves three years and eleven months. In Songer’s case,
Commonwealth’s Attorney A. J. Dudley set the criteria for Songer’s ‘good behavior’ to
include a requirement that he never return to Franklin County.” Staff Reports, Drug
Dealer Banned from County, The Franklin News-Post (Sept. 5, 2018),
https://www.thefranklinnewspost.com/news/drug-dealer-banned-from-county/article_13f
071c-b102-11e8-b033-b35a3bb341d4.html. Court records in the county show multiple
drug trafficking charges and convictions against Songer, dating back to 1988. The article
continued, “‘Because the good behavior is enforceable for twenty years, given Mr.
Songer’s age, I doubt we see him here ever again,’ Dudley said. ‘If we can prove
otherwise, we will ask the court to impose the remaining 16 years.’” Id.
                                           -2-
declaratory relief stating that the ban is unconstitutional, an injunction directing the

defendants to remove the ban, and compensatory damages.

      I am unable to grant the relief that Songer seeks. In essence, he is appealing

to this federal trial court, seeking reversal of a sentencing order issued by the

Franklin County Circuit Court and compensatory damages for a sentence that court

imposed. Lower federal courts, like this one, do not have jurisdiction to review the

judgments of state courts on appeal. Plyler v. Moore, 129 F.3d 728, 731 (4th Cir.

1997). Jurisdiction for appellate review of state court judgments lies exclusively

with superior state courts and, ultimately, with the United States Supreme Court.

Plyler, 129 F.3d at 731; 28 U.S.C. § 1257. Thus, I have no jurisdiction under

§ 1983 to address Songer’s contention that a condition of release imposed on him

by Franklin County as part of the penalty for his crime is unconstitutional. His

remedy for this alleged wrong was to pursue direct appeals to the Court of Appeals

and the Supreme Court of Virginia, and then to petition for certiorari review in the

United States Supreme Court.

      Songer could possibly raise a claim in this court for relief from future

custody under the allegedly unlawful release condition, but he may do so only in a

petition for a writ of habeas corpus, not in this § 1983 suit. See, e.g., Henderson v.

Bryant, 606 F. App’x 301, 303 (7th Cir. 2015) (unpublished) (finding that detainee

could challenge unconstitutional release condition through habeas petition).           I


                                          -3-
could recharacterize Songer’s pro se § 1983 action as a habeas petition, but I find

no indication that Songer has exhausted available state court remedies as required

under 28 U.S.C. § 2254(b).3 Until he does so, I could not grant the relief he seeks.

Therefore, I decline to consider his current submission as a habeas petition.

      Songer’s claims for monetary damages related to his criminal sentence must

be dismissed for another reason. Civil actions for monetary damages are barred

when a “judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). A

successful § 1983 action would imply the invalidity of Songer’s criminal sentence.

Accordingly, he is barred from pursuing such an action until he has otherwise

invalidated the release condition through state proceedings or through a § 2254

petition. Id. at 489-90.

      Finally, I must also summarily dismiss Songer’s conspiracy allegations as

frivolous. Under 28 U.S.C. § 1915(e)(2)(b), I have authority to “pierce the veil of

the complaint’s factual allegations,” meaning that I am not bound to “accept

without question the truth of the plaintiff’s allegations” as I might be when


      3
         Songer is advised that to fulfill the exhaustion requirement, he can file a state
habeas petition with the circuit court where he was convicted, with an appeal of an
adverse decision to the Supreme Court of Virginia, Va. Code Ann. § 8.01-654(A)(1);
§ 17.1-406(B); or he may file a state habeas petition directly with the Supreme Court of
Virginia. § 8.01-654(A)(1). Whichever route he follows, he must ultimately present his
claim to the Supreme Court of Virginia and receive a ruling before his claim would be
considered exhausted under § 2254(b).
                                           -4-
considering a motion under Rule 12(b)(6). Denton v. Hernandez, 504 U.S. 25, 32

(1992) (applying prior version of in forma pauperis statute). “While that authority

does not authorize the district court to engage in factfinding to resolve disputed

facts, it does permit the court to apply common sense, reject the fantastic, and rebut

alleged matters with judicially noticeable facts. Nasim v. Warden, Md. House of

Corr., 64 F.3d 951, 954 (4th Cir. 1995) (applying prior version of in forma

pauperis statute).

      Songer simply provides no factual basis for his claim that officials jointly

contrived to violate his constitutional rights by having the court include in its

sentencing order suspending of three-quarters of his prison time on the condition

that he stay out of Franklin County. 4 See Davis v. Walmart Stores East, L.P., 687

F. App’x 307, 311 (4th Cir. 2017) (unpublished) (holding that “[e]stablishing a

civil conspiracy under 42 U.S.C. § 1983 requires a plaintiff to show that

Defendants ‘acted jointly in concert and that some overt act was done in

furtherance of the conspiracy which resulted in [plaintiff’s] deprivation of a

constitutional right’”) (quoting Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th


      4
         Songer’s claims against the individual defendants also fail because he does not
state how each of them was personally involved in the alleged violations. See Vinnedge
v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (finding that to hold officer liable under §
1983, plaintiff must state facts that affirmatively show how officer acted personally to
deprive him of constitutional rights). Moreover, it was the judge, rather than any of the
defendants, who issued the sentencing order that contains the condition of release
banning Songer from the county for twenty years.
                                           -5-
Cir. 1996)). Thus, I am satisfied that Songer’s conspiracy claim falls squarely

within the unsupported and delusional contentions that I may reject as frivolous

under § 1915(e)(2)(B)(i).

      For the stated reasons, I will summarily dismiss this case, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), as frivolous. A separate Order will be entered herewith.

                                              DATED: November 29, 2018

                                              /s/ James P. Jones
                                              United States District Judge




                                        -6-
